Exhibit 10.53
[Asyst Technologies, Inc. letterhead]
June 1, 2004
Aaron Tachibana
763 Sunshine Dr.
Los Altos, CA 94024
Dear Aaron,
This letter is intended to confirm the terms of your offer of employment with
Asyst Technologies, Inc. (“Asyst”).
Asyst is pleased to offer you the position of Division Controller. In this
position, you would report to Pete Mangan, Director, Finance and shall be
responsible for performing the key events/responsibilities outlined in the
attached job description. In addition to these basic duties, you would be
expected to perform other job-related duties as assigned by your manager.
Your primary job location would initially be at Asyst’s offices located in
Fremont, California, and at such other places as Asyst may direct over time.
Your date of actual hire and commencement of employment with Asyst would be
determined upon acceptance of this offer.
During your employment with Asyst, you would be expected to establish and
maintain a professional, cordial relationship with co-workers, management,
suppliers and customers. You would be expected to learn the requirements of the
position and demonstrate the ability to meet satisfactory performance for this
position. You would also be expected to actively participate in Asyst’s quality
improvement processes. You also would be expected at all times to abide by all
Asyst policies and procedures and legal or regulatory requirements applicable to
your employment.
This is an exempt position, and your salary would be $5,576.93 per pay period
(26 pay periods per year), which calculates to $145,000.00 on an annualized
basis (before withholdings for applicable taxes, benefits and other deductions).
You would also be eligible to participate in periodic performance appraisals in
accordance with current company practice.
You will be eligible for paid time off (PTO) accrual, consistent with Asyst
policies, as well as customary or Company-declared “shut-down” periods.
In addition, you would be initially eligible to participate in an annualized
performance-based bonus plan for Asyst’s Fiscal Year 2005. Your initial targeted
payout amount would be 30% of your base salary, conditioned upon 100%
achievement of company, team and individual objectives. The performance-based
bonus plan will be structured in such a way that should you, your team and the
company exceed certain objectives (which may include company profitability
objectives), your actual performance-based bonus payout could be greater than
the targeted payout amount noted above.

 



--------------------------------------------------------------------------------



 



Aaron Tachibana
June 1, 2004
Page 2 of 3
Additionally, in conjunction with your employment Asyst would offer you an
option to purchase 15,000 shares of Asyst Common Stock. This option would be
subject to approval by Asyst’s Board of Directors, and subject to all terms and
conditions of the specific Asyst option plan from which the option would be
issued. Once approved, the option would begin vesting on the grant date
anniversary (25%) and would continue vesting in conjunction with your continuing
employment at a rate of 25% of the option grant per year, such that at the end
of your fourth year of your continuous employment the option shall have vested
in full. The exercise price of the option shares will be set as of the closing
market price for Asyst Common Stock on the last trading day of the month in
which your grant is approved by Asyst’s Board of Directors.
Asyst offers what we feel is a very competitive benefits package, which would be
available to your upon your employment. A brief summary of those benefits is
attached for your review. You will need to review carefully the specific benefit
plans to determine your specific eligibility and the specific the terms and
conditions applicable to any benefits. Please note that under current benefit
plan requirements, if an Asyst employee requests medical and dental coverage,
the employee is required to pay approximately 5% of the employee premium, and if
covering dependents, the employee is required to pay approximately 15% of the
dependent premium. Also, there is a 401K Plan available to employees interested
in tax-deferred income and investment options. It is understood that all
benefits and plan terms and conditions are subject to change without
notification.
You understand and agree that Asyst may revoke or change this offer of
employment at any time and for any reason, without obligation or liability to
you. You also understand and agree that if you do accept employment with Asyst,
your employment will at all times be “at will”. It is not for a specific term
and can be terminated by you or by the Company at any time, for any reason, with
or without cause and with or without notice. Any contrary representations,
promises or assurances which may have been made or which may be made to you,
concerning any aspect of your employment, are superseded by this offer and of no
binding effect on Asyst. Any additions or modifications of these terms would
have to be in writing and signed by yourself, your prospective manager, and the
Sr. Director of Human Resources.
You also must be able to provide appropriate identification establishing your
identity and legal right to work within the United States, and complete and
return a form I-9 within the first three (3) days of your employment. This offer
is also contingent upon satisfactory background and reference checks. In this
regard, you will be asked to consent to Asyst obtaining such background
information and references as it deems reasonably necessary, including
confirmation of your past employment history, Social Security verification and
Criminal background.

 



--------------------------------------------------------------------------------



 



Aaron Tachibana
June 1, 2004
Page 3 of 3
As a further condition of our offer and your initial and continuing employment
with Asyst, you will be expected to sign and comply with certain agreements and
all Asyst policies and procedures, concerning benefits, confidential
information, assignment of inventions, arbitration of disputes, business
conduct, among others. In this regard, you will be asked to sign and return in
conjunction with your acceptance of this offer the enclosed Proprietary
Information Agreement, Agreement to Arbitrate Disputes and Claim, and Code of
Business Conduct. These agreements, and the additional policies and procedures
applicable to you at all times during employment with Asyst, contain important
conditions effecting your employment and your legal rights in general. Please
read and review them carefully and feel free to consult with your attorney or
other advisor concerning their terms, significance and effect on you.
We hope you will give our offer positive consideration, and we look forward to
having you as part of our team. If this offer is acceptable, please sign, date
and return this letter, along with the enclosed additional documents to Human
Resources.
If there are any questions or concerns, please contact myself or Dorothy Jones,
Sr. Director of Human Resources.
Sincerely,

             
/s/ Pete Mangan
 
Pete Mangan
Director, Finance
      /s/ David White
 
David White
Sr. V.P/CFO    

Agreed and Accepted:
I understand and agree to the terms and conditions of this offer of employment
with Asyst Technologies, Inc. I also specifically understand that Asyst may
revoke this offer at any time, and for any reason, prior to my actual
commencement of employment and without obligation or liability to me, and that
my continuing employment thereafter with shall be “at will”, subject to my
compliance with all policies or procedures in effect, and terminable by me or by
Asyst at any time, for any reason, with or without cause and with or without
notice.

             
/s/ Aaron Tachibana
 
Aaron Tachibana
           6-2-04
 
Date            6-7-04
 
[intended start date]
 
         

Attachments:   Proprietary Information Agreement
Agreement to Arbitrate Disputes and Claims
Code of Business Conduct

 